Broyles, J.,
concurring specially. I concur in the affirmance of the judgment in this case, but I can not agree with the majority opinion of this court that it was the intention of the legislature, by the passage of the amending act of 1912, to repeal the exception provided for in section 18 of the act of 1911, which allowed persons lawfully hunting to follow hounds in pursuit of foxes, deer, or other animals not protected by that act, upon lands of another without the permission of the owner of such lands.